Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-7) in the reply filed on 8/17/2022 is acknowledged. Claims 8-13 are withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the upper edge" in line 10.  There is insufficient antecedent basis for this limitation in the claim.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Motadel (US 8,460,622). 
Regarding claim 1, Motadel discloses a packaging system (See Figs. 1 and 5a) for medical containers (at 20) provided with a main opening, comprising: a vessel (at 22) having an opening (top opening of 22 in Fig. 1), a bottom (bottom portion of 22 in Fig. 1) and a peripheral wall (at 26 in Fig. 1), the peripheral wall having a shoulder (See shoulder in Fig. 5A that supports 28 thereon); a tray (28 in Fig. 5A) that is placed in the vessel and rests on the shoulder (as shown in Fig. 5A), the tray being provided with a plurality of cavities (at 32), each of which contains a single medical container (20); a plurality of caps (16), each cap being arranged on a medical container so as to close the main opening thereof (as shown in Fig. 6A), wherein the plurality of caps is arranged on an underside of a cover (18) and the cover includes of a plurality of strips (rows of caps 16); and a lid (12) sealed on an upper edge of the peripheral wall of the vessel so as to close the vessel (as shown in Fig. 5A).
Regarding claim 2, Motadel discloses the strips and the caps comprise a flexible material (column 15, lines 52-57).
Regarding claim 3, Motadel discloses each strip comprises bending regions formed between each cap (the material of 18 between caps 16 can be considered bending regions since they are regions that are capable of bending, e.g. before 18 is inserted within the system).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Motadel (US 8,460,622) as applied to claims 3 and 1 above, in view of Okihara (US 2015/0190566). As described above, Motadel discloses the claimed invention except for the lid being porous. However, Okihara teaches a packaging system (See Fig. 2) comprising a lid (3), wherein the lid is porous for the purpose of allowing for sterilization while not allowing entrance of fine particles such as bacteria and viruses ([0067]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lid of Motadel to be formed from a porous material as taught by Okihara in order to allow for sterilization while not allowing entrance of fine particles such as bacteria and viruses.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Motadel (US 8,460,622) in view of Okihara (US 2015/0190566) as applied to claim 4 above, and further in view of Deutschle et al. (US 2015/0306259). As described above, Motadel-Okihara discloses the claimed invention except for the vessel being placed under a vacuum within a sealed bag. However, Deutschle teaches a packaging system comprising a vessel (at 12 in Fig. 4a) being placed under a vacuum within a sealed bag (at 14) for the purpose of reducing contamination of the packaged items ([0060]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the vessel of Motadel-Okihara within a vacuum bag as taught by Deutschle in order to reduce the risk of contamination.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Motadel (US 8,460,622) as applied to claim 1 above, in view of Deutschle et al. (US 2015/0306259). As described above, Motadel discloses the claimed invention except for the vessel being placed under a vacuum within a sealed bag. However, Deutschle teaches a packaging system comprising a vessel (at 12 in Fig. 4a) being placed under a vacuum within a sealed bag (at 14) for the purpose of reducing contamination of the packaged items ([0060]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the vessel of Motadel within a vacuum bag as taught by Deutschle in order to reduce the risk of contamination.

Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Porfano et al. (US 6,164,044) in view of Motadel (US 8,460,622).
Regarding claim 1, Porfano discloses a packaging system (See Fig. 5) for medical containers (at 12) provided with a main opening, comprising: a vessel (at 92) having an opening (top opening), a bottom (bottom wall) and a peripheral wall (at 94), the peripheral wall having a shoulder (at 98 in Fig. 5); a tray (at 84) that is placed in the vessel and rests on the shoulder, the tray being provided with a plurality of cavities (at 86), each of which contains a single medical container (12); a cover (102); and a lid (104) sealed on an upper edge (100) of the peripheral wall of the vessel so as to close the vessel. Porfano discloses the claimed invention except for the cover having a plurality of caps thereon.
However, Motadel teaches a packaging system (See Figs. 1 and 5a) for medical containers (at 20) provided with a main opening, comprising: a vessel (at 22) having an opening (top opening of 22 in Fig. 1), a bottom (bottom portion of 22 in Fig. 1) and a peripheral wall (at 26 in Fig. 1), the peripheral wall having a shoulder (See shoulder in Fig. 5A that supports 28 thereon); a tray (28 in Fig. 5A) that is placed in the vessel and rests on the shoulder (as shown in Fig. 5A), the tray being provided with a plurality of cavities (at 32), each of which contains a single medical container (20); a plurality of caps (16), each cap being arranged on a medical container so as to close the main opening thereof (as shown in Fig. 6A), wherein the plurality of caps is arranged on an underside of a cover (18) and the cover includes of a plurality of strips (rows of caps 16), for the purpose of restricting lateral displacement of the medical containers. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the system of Porfano with a cover having a plurality of caps as taught by Motadel in order to ensure the medical containers stay in place.
Regarding claim 2, Motadel teaches the strips and the caps comprise a flexible material (column 15, lines 52-57).
Regarding claim 3, Motadel teaches each strip comprises bending regions formed between each cap (the material of 18 between caps 16 can be considered bending regions since they are regions that are capable of bending, e.g. before 18 is inserted within the system).
	Regarding claims 4 and 6, Porfano discloses the lid is porous (permeable to at least gas sterilization).

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Porfano et al. (US 6,164,044) in view of Motadel (US 8,460,622) as applied to claims 4 and 1 above, further in view of Deutschle et al. (US 2015/0306259). As described above, Porfano-Motadel discloses the vessel being placed within a sealed bag but does not expressly disclose a vacuum being placed on the sealed bag. However, Deutschle teaches a packaging system comprising a vessel (at 12 in Fig. 4a) being placed under a vacuum within a sealed bag (at 14) for the purpose of reducing contamination of the packaged items ([0060]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bagged vessel of Porfano-Motadel to be placed under a vacuum as taught by Deutschle in order to reduce the risk of contamination.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-10973939-B2, US-20200130894-A1, US-9718583-B2, US-20150183541-A1, US-D700712-S, US-20130186793-A1, US-7303073-B2, US-7060226-B1 and US-6939513-B2 disclose similar packaging systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735